384 F.2d 1000
SECURITY GENERAL INSURANCE COMPANY, Appellee,v.UNIVERSAL UNDERWRITERS, Appellant.
No. 11302.
United States Court of Appeals Fourth Circuit.
Argued November 7, 1967.
Decided November 13, 1967.

Appeal from the United States District Court for the District of South Carolina, at Aiken; Charles E. Simons, Jr., Judge.
Julian B. Salley, Jr., Aiken, S. C. (Henderson, Salley, Cushman & Bodenheimer, Aiken, S. C., on brief), for appellant.
John H. Williams, Aiken, S. C. (Williams & Johnson, Aiken, S. C., on brief), for appellee.
Before SOBELOFF and BRYAN, Circuit Judges, and MARVIN JONES,* Senior Judge.
PER CURIAM:


1
We affirm the judgment upon the opinion of the District Court. 263 F. Supp. 74 (D.S.C.1967).


2
Affirmed.



Notes:


*
 Sitting by designation